
	
		I
		112th CONGRESS
		1st Session
		H. R. 215
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and the
			 Workforce, Ways and
			 Means, House
			 Administration, Rules,
			 the Judiciary, and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the Patient Protection and Affordable Care Act
		  and title I of the Health Care and Education Reconciliation Act of 2010 while
		  preserving the reauthorization of the Indian Health Care Improvement
		  Act.
	
	
		1.Repeal of PPACA and
			 Reconciliation; preservation of Indian Health Care Improvement Act
			 reauthorizationEffective as
			 of the last day of the 60-day period beginning on the date of the enactment of
			 this Act—
			(1)the Patient Protection and Affordable Care
			 Act (Public Law 111–148), except for section 10221 (relating to the Indian
			 Health Care Improvement Reauthorization and Extension Act of 2009), is repealed
			 and the provisions of law amended or repealed by such Act (except for
			 provisions of law amended or repealed by such section) are restored or revived
			 as of such day; and
			(2)title I of the
			 Health Care and Education Reconciliation Act of 2010 (Public Law 111–152) is
			 repealed and the provisions of law amended or repealed by such title are
			 restored or revived as of such day.
			
